PER CURIAM.
The appellant challenges a final order by which the trial court summarily denied his amended Florida Rule of Criminal Procedure 3.850 motion for postconviction relief raising seventeen grounds of ineffective assistance of trial counsel. Because we conclude that two of these grounds are facially sufficient, we reverse in part and remand for further proceedings.
In his seventh ground for relief, the appellant alleged, among other things, that his trial counsel was ineffective for failing to investigate or present certain medical evidence at trial that would have supported his assertion that he was subjected to excessive police force during the incident giving rise to the offenses at hand. In his twelfth ground for relief, he alleged that trial counsel was ineffective for failing to call a particular eyewitness to testify concerning this alleged excessive police force. We conclude that both claims are facially sufficient and reverse those portions of the order by which the trial court summarily denied them. We direct the trial court, on remand, to either attach portions of the record conclusively refuting these claims or to convene an evidentiary hearing to address the merits of these claims. The order is otherwise affirmed:
AFFIRMED in part, REVERSED in part, and REMANDED.
ALLEN, PADOVANO, and ROBERTS, JJ., concur.